Citation Nr: 0108348	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  94-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis, claimed 
as types A, B, C and D.  

2.  Entitlement to service connection for a gallbladder 
disorder.  

3.  Entitlement to service connection for a bowel disorder.  

4.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Russ Juckett, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from January 1970 
to June 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that determination, the RO denied 
the claims of service connection for hepatitis, a gallbladder 
disorder, a bowel disorder and a kidney disorder.  The 
appellant disagreed with these determination, but the RO only 
developed for appellate review the claim of service 
connection for hepatitis.  The Board reviewed the case in 
August 1996, remanding the hepatitis claim and noting that 
the appellant had also filed a notice of disagreement with 
the gall bladder, bowel, and kidney claims.  The RO 
subsequently issued a statement of the case concerning these 
claims in December 1999 and the appellant filed a timely 
substantive appeal.

The Board notes that, in the August 1996 remand, it also 
instructed the RO to develop the issue of service connection 
for alcohol and drug abuse as secondary to the appellant's 
service-connected post-traumatic stress disorder (PTSD).  The 
record does not reflect, though, that the RO has taken any 
action along these lines.  That issue is again referred to 
the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Accordingly, this 
case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to applicable VBA Fast Letters, as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




